

116 HR 4382 IH: Integrity Committee Transparency Act of 2019
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4382IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Connolly (for himself, Mr. Cummings, and Mr. Meadows) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Inspector General Act of 1978 to require the Council of Inspectors General on
			 Integrity and Efficiency to include additional information in requests and
			 reports to Congress, to make information available to Congress regarding
			 allegations closed without referral, to expand the membership of the
			 Council, and for other purposes.
	
 1.Short titleThis Act may be cited as the Integrity Committee Transparency Act of 2019. 2.Additional information to be included in requests and reports to CongressSection 11(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in paragraph (5)(B)(ii), by striking the period at the end and inserting , the Office of Inspector General involved, the length of time the Integrity Committee has been evaluating the allegation of wrongdoing, and a description of any previous written notice provided under this clause with respect to the allegation of wrongdoing, including the description provided for why additional time was needed.;
 (2)in paragraph (8)(A)(ii), by inserting or corrective action after disciplinary action; and (3)in paragraph (9)(A), by striking the period at the end and inserting , including with respect to each Office of Inspector General with more than 50 employees, the number of allegations received with respect to each such Office..
			3.Availability of information to Congress regarding allegations of wrongdoing closed without referral
 (a)Availability of information to CongressSection 11(d)(5)(B) of the Inspector General Act of 1978 (5 U.S.C. App) is amended by adding at the end the following:
				
 (iii)Availability of information to CongressIf the Integrity Committee closes the allegation of wrongdoing without referral to the Chairperson of the Integrity Committee to initiate an investigation, the Chairperson of the Integrity Committee shall, not later than 30 days after receiving a request from the Chair or ranking minority member of a Committee of Congress, provide such Chair or ranking minority member a written description of the nature of the allegation of wrongdoing and how the Integrity Committee evaluated the allegation of wrongdoing for referral.
 (iv)Requirement to forwardWith respect to any written description provided under clause (iii), the Integrity Committee shall forward such description to the members of the Integrity Committee and to the Chairperson of the Council.
					.
			4.Oral briefing requirement
 Section 11(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
			
				(14)Oral briefing
 (A)Semiannual oral briefings for oversight committeesNot later than 180 days after the date of the enactment of the Integrity Committee Transparency Act of 2019, and every 6 months thereafter, the Integrity Committee shall seek to provide an oral briefing to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the activities of the Integrity Committee, including—
 (i)the nature and number of the allegations received by the Integrity Council in the preceding 6 months, including the nature and number of allegations received by the Integrity Council in the preceding 6 months with respect to each Office of Inspector General;
 (ii)the nature and number of the allegations the Integrity Council closed without referral in the preceding 6 months and the reason why each allegation was closed without referral;
 (iii)the nature of any difficulty encountered by the Integrity Council when receiving, evaluating, or referring for investigation allegations in the preceding 6 months; and
 (iv)trends in the nature and number of allegations received by the Integrity Council overall and with respect to each Office of the Inspector General in the preceding 5 years, respectively.
 (B)Other briefingsThe Integrity Committee shall provide an oral briefing of identical content to any other Committee of Congress upon the request of such Committee..
 5.Membership of CIGIE and Integrity CommitteeSection 11 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by adding at the end the following:  (J)The former Inspector General appointed under paragraph (4).; 
 (B)by adding at the end the following:  (4)Former Inspector General (A)AppointmentThe Chairperson of the Council shall appoint a former Inspector General who served at an office established under section 2 or 8G to serve as a member of the Council.
 (B)Initial termThe initial term of the former Inspector General appointed under subparagraph (A) shall be 3 years. (C)Additional termThe Chairperson of the Council may reappoint the former Inspector General appointed under subparagraph (A) to serve for an additional 3-year term.
							(D)Rules
 (i)Length of term unaffectedThe term of the former Inspector General appointed under subparagraph (A) shall not be affected if the Chairperson of the Council who appointed such former Inspector General is no longer serving as the Chairperson of the Council at any point during such term.
 (ii)No effect of election of new ChairpersonIf a new Chairperson of the Council is elected during the initial or additional term of the former Inspector General appointed under subparagraph (A), the new Chairperson may not appoint a new former Inspector General to serve as a member of the Council until the expiration of the initial or additional term of the former Inspector General, as so may be the case.
 (E)CompensationThe former Inspector General appointed under subparagraph (A) shall not be compensated for services rendered under this Act and shall not be considered a Federal employee for any purpose other than for purposes of 81 (relating to compensation for injury) of title 5, United States Code, and sections 2671 through 2680 of title 28 (relating to tort claims) of title 18, United States Code.; and
 (2)in subsection (d)(2)(A), by adding at the end the following:  (iv)The former Inspector General appointed under subsection (b)(4)..
			